Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-7 in the reply filed on 4/22/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim is generally narrative and indefinite, failing to conform to current U.S. practice, because the language of the claim does not provide the necessary clarity and precision required thereby making the scope of the invention sought to be patented undeterminable from the language of the claim with any reasonable degree of certainty.  The claim generally recites what the apparatus does, without requisite structure to perform said claimed operation. 
Particularly, the following limitations are unclear: 

4. The resiliency energy distribution system of claim 1, wherein the DC bus is configured to supply a range of energy to the end-user equipment.  

5. The resiliency energy distribution system of claim 1, wherein the DC bus is configured to supply 10% or less of the energy to the end-user equipment when the medium voltage supply branch is energized.  

6. The resiliency energy distribution system of claim 5, wherein the DC bus is configured to supply 100% of the energy to the end-user equipment when the medium voltage supply branch is not energized.  

7. The resiliency energy distribution system of claim 1, wherein the DC bus is configured to deliver 60MVA.

The narrative language of the claims further fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim as required by MPEP 2173.05(g), and is thus indefinite.  The above functional language purports to define the invention by reciting a function or result achieved by the invention (ie. in this case the desried operation of the DC bus, noting that a “DC BUS” is a dummy component incapable of suppling particular ranges of power, percentages of power , or amount of power) thereby making the boundaries of the claim scope ambiguous and unclear.  The Examiner acknowledges that an apparatus may be claimed via positively recited structure and/or through use of functional language however said function must be tied to identifiable structure/component in order for said otherwise narrative language to functionally limit said structure (see MPEP 2114), else the claim simply becomes a narrative recitation of the desired function/result achieved of the device, as with the present case. As such, it is noted per MPEP 2114 that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). 
	One of ordinary skill in the art would not know what structure was intended by the functional claim language because as explained, a bus is a dummy component incapable of power control in and of itself. The claim should recite the structure associated with the desired above power control limitations in order for said claim to be comprehensible in terms of the structure intended to be added to said apparatus claim, noting that an apparatus claim covers what a device is, not what a device does (MPEP 2114).

Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. US 2020/0021236.

1. A resiliency energy distribution system comprising: 
a DC bus (read on by bus between 233 and 240); 
a medium voltage bus configured to supply energy to end-user equipment (bus 203 or 201, noting said buses are “configured to supply energy” to whatever is connected to them by their nature as being a bus); 
a supercapacitor assembly coupled to the DC bus (250, FIG2 and para. 15); 
a first medium voltage converter (220) configured to couple a medium voltage supply branch with the DC bus; and 
a second medium voltage converter (240) configured to couple the medium voltage bus with the DC bus.  

2. The resiliency energy distribution system of claim 1, wherein the medium voltage bus is configured to operate between 12 kilovolts (kVAC) and 69kVAC (bus 201, para. 21).  

3. The resiliency energy distribution system of claim 1, wherein the DC bus is configured to operate between lkVDC and 7.5kVDC (bus 203, para. 21).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836